Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 9/27/2022 are considered and entered into record. Claims 2 and 21-28 are cancelled. Claims 3, 6, 10-13 are amended. New claim 30 is added. Claims 3-19 and 29-30 are pending in the instant application. 

	Election with traverse
3.		Applicant’s election with traverse of Group I (claims 3-12 and new claim 30), in the reply filed on 27 September 2022 is acknowledged. Applicant requests that the species election requirement (see pages 3-5 of the Restriction action dated 5/27/22) be withdrawn, as claims 23-28 stated as listing the species (A) – (F), are now cancelled. 
4.		The traversal is on the ground(s) that: the prior art Torrente et al (cited to show lack of unity of invention) do not disclose or suggest that the glia-like cells secrete high levels of - HGF (20,000 pg/ml or more), BDNF (150 pg/ml or more) and MIF (10 ng/ml or more), or that this can be achieved by treating somatic cells with the recited compositions. Applicant argues that the claimed secretion of HGF is not an inherent feature of glial cells differentiated from somatic cells. Applicant points to Figure 49 of the instant application for support. 
5.		Applicant’s comments with respect to Torrente teachings are acknowledged and found to be persuasive. Upon consideration of cancellation of claim 2 and amendment of claim 3, the application of Torrente as prior art is not found to be on point. The reference is not used in the current Office Action. 
6.		However, upon consideration of current amendment, the groups of inventions listed in the previous Office Action dated 5/27/22, still do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Amended claim 3 is anticipated by Deng et al WO 2018/218480, 12/6/2018; as well as Kilbank D, USPGPB 20180127738, 5/10/2018, for reasons stated in this Office Action.	
7.		Applicant’s argument pertaining to species election is found to be persuasive. Upon consideration of cancellation of claims 23-28 (listing the species for election), the requirement for species election in this application is withdrawn.
8.		Claims 13-19 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2022. 
9.		Claims 3-12 and 30, drawn to glia-like cells and a cell therapy product comprising the same, are being considered for examination in the instant application. 


Drawings
10.		The drawings are objected to because:
		(i) Fig 22 does not have the label (22A, 22B, 22C) as stated in the Brief description of the figure in paragraph 0044 of instant specification.
		(ii) Y-axis is not labeled in Fig. 51.
11.		Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
12.		The disclosure is objected to because of the following informalities: 
 (i) Inconsistencies: Line 4 of paragraph 0055 (page 10, Brief description of FIG. 33) of the specification states “MLF” instead of “MIF”. Note that FIG 33 has “MIF”. 
(ii) Internet address: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, page 40, para 00203, 00204). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
13.		Appropriate correction of each of the informalities is required.


Claim Objection	
14.		Claims 3 and 5 are objected to because of the following informalities:
		(i) Regarding claims 3 and 5, acronyms HGF, BDNF, MIF, GSK, ALK-5, RAR, recited should be spelled out for clarity.  
		(ii) Claim 3 recites “first” chemical cocktail, however, the claim or its dependent elected claims do not recite any more cocktails.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 102
15.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.		Claims 3-9, 11-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Deng et al WO 2018/218480, 12/6/2018, as evidenced by: RepSox – PubChem compound summary, downloaded from RepSox _ C17H13N5 - PubChem.pdf, dated 10/25/2022, pages 1-6; Parnate, downloaded from Parnate - Wikidata, dated 10/25/2022, pages 1-2; and Skin, downloaded from The structure of normal skin | DermNet (dermnetnz.org), dated 10/26/2022, pages 1-4.
17.		The claims are directed to glia-like cells (GLC) that are differentiated from somatic cells and secrete 20,000 pg/ml or more of HGF, 150 pg/ml or more of BDNF and 10 ng/ml or more of MIF, wherein the method of producing GLC comprises differentiation induction step of the somatic cells by treating with a first chemical cocktail comprising a histone deacetylase inhibitor (pracinostat or valproic acid), a GSK inhibitor (LY2090314 or Chir99021), an ALK-5 kinase inhibitor (SB-431542 or Repsox), a cAMP agonist (NKH477 or Forskolin) and a histone demethylase inhibitor (SP2509 or parnate) (claims 3, 11); wherein: the GLCs are produced by the method further comprising a re-culture step after differentiation induction step (claim 4); the first chemical cocktail further comprises a RAR agonist (claim 5), which is TTNPB (4-[(E)-2-(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)-1-propenyl]benzoic acid (claim 12); the somatic cells are fibroblasts, fully differentiated somatic cells like blood cells or adipocytes (claim 6); the somatic cells are skin-derived fibroblasts (claim 7), where the skin  consists of epidermis, dermis or fat layers (claim 8), and the skin-derived fibroblasts are foreskin-derived fibroblasts (claim 9).
18.		Deng et al teach chemically induced lineage reprogramming of cells like fibroblasts to a different lineage, wherein the chemical inducers include glycogen synthase kinase (GSK) inhibitors, TGFβ receptor inhibitors (or ALK-5 kinase inhibitor), cAMP agonists, histone deacetylase inhibitor, histone demethylation inhibitor, and RAR or retinoic acid receptor agonist, and combinations thereof  (Abstract; page 2, para 2; page 3, para 2; page 9, para 2; page 10, para 3), to obtain an induced cell population comprising astrocyte-like cell (GLC) which are GFAP positive (page 44, para 1). The reference teaches that the histone deacetylase inhibitor is valproic acid; the GSK inhibitor is CHIR99021; the ALK-5 kinase inhibitor is SB-431542 or E-616452 (which is a synonym for RepSox (as evidenced by RepSox PubChem compound summary, page 5, Section 2.4)); the cAMP agonist is Forskolin; the histone demethylation (demethylase) inhibitor is tranylcypromine (or parnate, as evidenced from Parnate Wikidata, page 1); and the RAR agonist is TTNPB (para spanning pages 2 and 3; page 9, last para; para spanning pages 10 and 11; pages 9-12) (instant claims 3, 5, 6, 11, 12). The reference also teaches that the original cells to be induced are obtained from skin derived cells or foreskin fibroblasts, blood cells or adipose cells (adipocytes) (page 13, para 3-Section B; page 14 full para 1) (instant claims 6-7, 9). Deng et al do not state that the foreskin (or skin) fibroblasts are obtained from the epidermis, dermis or fat layer of the skin (as recited in claim 8). However, since a normal skin naturally comprises the three recited layers - epidermis, dermis and fat layer (subcutis) (as evidenced by Skin, pages 1, 3), the reference skin or foreskin fibroblasts would inherently be obtained from one of the three skin regions comprising epidermis, dermis and fat layer, absent any evidence to the contrary. Deng et al teach that the cells can undergo secondary or subsequent culture by passaging one or more times (page 7, para 1), and the chemically induced reprogrammed cells can be expanded by passage to fresh medium (page 22, para 3) (instant claim 4). Note that the “re-culture” of claim 4 is construed to be continuation of culture involving for example, passage of cells in a medium (based upon teaching in para 00130, 00135 of instant specification). The reference therefore, anticipates the invention.

19.		Claims 3-9, 11-12 and 30 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kilbank D, USPGPB 20180127738, 5/10/2018, as evidenced by Skin, downloaded from The structure of normal skin | DermNet (dermnetnz.org), dated 10/26/2022, pages 1-4.
20.		Claim 30 recites a cell therapy product for treating a neurological disorder comprising the GLC differentiated from somatic cells as an active ingredient.
21.		Kilbank teaches the generation of cell lineages from somatic cells (Abstract). The reference teaches that the starting cell population is a somatic cell like fibroblast or foreskin fibroblast cells, adipose tissue cells, bone marrow cells, which can be conditioned and transdifferentiated to a specific cell fate such as glia, astrocytes or oligodendrocytes (para 0050, 0070, 0169, 0282, 0014). The reference teaches the use of differentiation inducing chemical compounds including VPA (valproic acid) (see para 0307), Chir99021, Repsox, Forskolin, Parnate and TTNPB (para 0078) in the culture medium for differentiation (para 0077). The reference also teaches administration of the differentiated cells (active ingredient) for regenerative therapy of neurological disorders like spinal cord injury, stroke, etc. (para 0015, 0016, 0019) (instant claims 3, 5-7, 9, 11, 12, 30). Kilbank does not state that the foreskin (or skin) fibroblasts are obtained from the epidermis, dermis or fat layer of the skin (as recited in claim 8). However, since a normal skin naturally comprises the three recited layers - epidermis, dermis and fat layer (subcutis) (as evidenced by Skin, pages 1, 3), the reference skin or foreskin fibroblasts would inherently be obtained from one of the three skin regions comprising epidermis, dermis and fat layer, absent any evidence to the contrary. The reference also teaches that the cells can be cultured for re-initiation of passaging and proliferation, a step that can be continuously repeated (re-culture) (para 0167) (instant claim 4). Note that the “re-culture” of claim 4 is construed to be continuation of culture involving for example, passage of cells in a medium (based upon teaching in para 00130, 00135 of instant specification). The reference therefore, anticipates the invention.

Claim Rejection - 35 USC § 103
22.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
23.		Claims 3-12 and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Deng et al (2018) or Kilbank (2018), as evidenced by Pracinostat, downloaded from Pracinostat | C20H30N4O2 - PubChem (nih.gov), one page, dated 10/26/2022; LY2090314, downloaded from 3-(9-Fluoro-2-(piperidine-1-carbonyl)-1,2,3,4-tetrahydro-[1,4]diazepino[6,7,1-hi]indol-7-yl)-4-(imidazo[1,2-a]pyridin-3-yl)-1H-pyrrole-2,5-dione | C28H25FN6O3 - PubChem (nih.gov), page 1-2, dated 10/26/2022; NKH477, downloaded from https://cdn.caymanchem.com/cdn/insert/11214.pdf, one page, dated 10/30/2022; SP2509, downloaded from https://cdn.caymanchem.com/cdn/insert/15487.pdf, page 1, dated 10/30/2022.
24.		Claim 10 recites that the chemical cocktail comprises a histone deacetylase inhibitor (pracinostat), a GSK inhibitor (LY2090314), an ALK-5 kinase inhibitor (SB-431542), a cAMP agonist (NKH477) and a histone demethylase inhibitor (SP2509).
25.		The teachings of Deng et al and Kilbank are set forth above.
26.		Deng et al or Kilbank do not teach the cocktail components - pracinostat, LY2090314, NKH477 and SP2509, recited in claim 10.
27.		However, pracinostat is a known small molecule histone deacetylase inhibitor (see Pracinostat); LY2090314 is a known GSK-3 inhibitor (see LY2090314, page 1); NKH477 is a potent adenylyl cyclase activator and a known water-soluble analog of forskolin (see NKH477, page 1); and SP2509 is a known lysine specific demethylase inhibitor that demethylates histone H3 lysine 4 (see SP2509, page 1). As the GLCs obtained by differentiation induction of somatic cells using the cocktail comprising VCRFPT is taught by Deng et al or Kilbank, and since the other claimed cocktail comprises a different set of species (from VCRFPT) of the same genus class of molecules, and because the instant specification teaches that these are known species and a substitute for each of the VCRFPT components (Fig.12), absent evidence to the contrary, it would be obvious to one of ordinary skill in the art to have a simple substitution of equivalent elements, i.e. the substitution of the components of claim 11 with the components of claim 10 (i.e. VPA with pracinostat; Chir99021 with LY2090314; Repsox with SB-431542; Forskolin with NKH477; and parnate with SP2509) in view of Deng et al or Kilbank, with predictable results (MPEP 2143 (B)). Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The person of ordinary skill would have expected reasonable success because GLCs obtained by differentiation from somatic cells using chemical inducers were being investigated, at the time of filing of the instant invention.
28.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

29.		Claims 3-12 and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Deng et al (2018) or Kilbank (2018), in view of Kanno et al (Rev Neurosci 26: 121-8, 2015) (abstract only).
	NOTE: Even though claim 30 is anticipated by Kilbank for reasons stated above, claim 30 is also rendered as obvious in view of the combined cited art for reasons stated below. 
30.		The teachings of Deng et al and Kilbank are set forth above.
31.		Deng et al do not teach GLC as a cell therapy product for neurological disorder. As stated above, Kilbank however, teaches obtaining astrocytes (GLC) as a product of differentiation, and further teaches that the differentiated cells (active ingredient) can be administered for regenerative therapy of neurological disorders like spinal cord injury, stroke, etc. (para 0015, 0016, 0019).	
32.		Kanno et al teach transplantation of schwann cells (as an active ingredient) to injured spinal cord for treating spinal cord injury (neurological disorder). The reference teaches that schwann cell administration enhances axonal regeneration in the injured spinal cord (Abstract). It is noted that the instant specification characterizes schwann cells as neuroglial or “glia-like cells” of the present invention (see para 0015 of instant specification)
33.		Deng et al. or Kilbank et al, do not disclose Schwann cells as a GLC.  However, astrocytes, oligodendrocytes and schwann cells are all glia-like cells and absent evidence to the contrary, administration of schwann cells as GLC for therapy in neurological disorders would be obvious to one skilled in the art in view of Deng et al or Kilbank and Kanno et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). 
34.		It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the glia-like cells as taught by Deng et al or Kilbank to using a specific glia like cell or Schwann cell as an active ingredient of a cell therapy product for treating neurological disorders in view of the teachings of Kanno et al. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because GLCs were effective therapeutics for axonal regeneration in SCI (Kilbank, Kanno et al). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references, at the time of filing of the instant invention.
35.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Conclusion

36.         	No claims are allowed.			
37.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
38.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
39.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
28 October 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699